Per Curiam.
— Upon the trial of an action for trespass the jury found for the defendant, whereupon the following judgment alone was entered: “It is ordered by the court *136that the defendant do have and recover of and from the plaintiff its costs expended in and about their suit.”
Such a judgment will not support a writ of error. Hall v. Paterson, 45 Fla. 353, 33 South. Rep. 982; Haynes v. Bramlett, 46 Fla. 348, 35 South. Rep. 3; Birmingham Trust & Sav. Co. v. Jackson County Mill Company, 46 Fla. 236, 35 South. Rep. —.
Writ of error dismissed.
All-concur, except Taylor, C. J., absent on account of sickness.